Citation Nr: 1450609	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-26 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of type II diabetes mellitus, which was initially diagnosed in 2005.  

2.  The service medical records do not reveal any diagnosis of type II diabetes mellitus during service; there is no evidence that type II diabetes mellitus became manifest within the first year after the Veteran separated from service. 

3.  The Veteran had did not have active military service in the Republic of Vietnam during the Vietnam era; the evidence does not show that he was exposed to Agent Orange during service. 

4. There is no probative evidence linking the Veteran's type II diabetes mellitus to military service, or to any incident therein.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran was provided the requisite notice with respect to his claim for service connection in a letters dated April 2005 and January 2011.  The April 2005 letter was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records, service personnel records, VA medical records, a VA examination report, Naval records, assisted the Veteran in obtaining evidence, and afforded him the opportunity to provide testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Diabetes mellitus may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  However, in this case, review of the evidence of record does not reveal that diabetes mellitus, type II, became manifest during active service or within the first year of separation from service.  Rather, the evidence of record establishes that the claimed diabetes mellitus was first diagnosed in 2005, over three decades after separation from service.  

The Veteran claims service connection for diabetes mellitus due to Agent Orange exposure during active service.  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam." 38 C.F.R. § 3.307 (a)(6)(iii) (emphasis added).  Service aboard a deep-water naval vessel in the waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam without evidence showing actual visitation to the Republic of Vietnam.  Service in the Republic of Vietnam requires service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525); see also, VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).

The evidence establishes that the Veteran served in the Navy from March 1966 to December 1969.  He served aboard the USS KEPPLER (DD 765).  The evidence also establishes that the Veteran's ship conducted operations off shore of the Republic of Vietnam, including providing Naval Gunfire Support firing at enemy targets ashore, as well as supporting interdiction of enemy shipping along the coast of Vietnam.  However, the USS KEPPLER did not make port in Vietnam.  The Veteran has never claimed that he set foot on the landmass of Vietnam; he testified at the July 2011 hearing that he never went ashore in Vietnam.  Accordingly, the Veteran cannot be presumed to have been exposed to Agent Orange.  Accordingly, the Board is bound the law in this case, which establishes that the Veteran is not presumed to have been exposed to Agent Orange during service.  38 C.F.R. § 3.309(e).

Rather, all his assertions are that his ship was close to the shore and that Agent Orange was present in the wind and water.  He testified that his ship was within "yards" of the shore.  However, review of copies of the ship's logs obtained indicates that the ship was approximately 10,000 yards from shore, which is a distance of five nautical miles.  

He also claimed that his ship received and refueled helicopters which had been ashore.  His assertions with respect to helicopters have changed over the course of the appeal.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Initially, in August 2009, he stated that his ship "refueled helicopters, that had flown over country.  Which could have caused contamination aboard our ship."  Subsequently, at the 2011 hearing he testified that his ship refueled helicopters which had the equipment to spray Agent Orange, that these spray fittings were "dripping" with Agent Orange, and that a mist from them contaminated his ship.  Copies of the ship's logs have been obtained.  While there are entries indicating helicopters were landed aboard the USS KEPPLER, they were for personnel and supply transfers.  There is no indication that helicopters used in the actual spraying of Agent Orange were ever refueled by, or operated in the vicinity of the ship.  The service department also verified that Navy Ships operating off the coast of Vietnam were not involved in the storage or use of tactical herbicides.  

The evidence does not show that diabetes mellitus was manifest during service; rather, the evidence shows that it was were diagnosed decades after the Veteran separated from service.  Moreover, there is no probative evidence linking his current type II diabetes mellitus to his military service or to any incident therein. 

As the Board is bound by the law that specifies the class of veterans that are presumed as being exposed to Agent Orange, and there is no probative evidence linking the Veteran's current diagnosis of type II diabetes mellitus to his military service, the preponderance of the evidence is against the claim of entitlement to service connection for type II diabetes mellitus.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for type II diabetes mellitus is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


